Citation Nr: 1503849	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from September 1999 to October 2006. She had an initial period of active duty for training (ACDUTRA) from April 11, 2000, to September 29, 2000, ACDUTRA from June 4, 2005, to June 25, 2005, and is in receipt of the State Active Duty Ribbon for the period dated from September 2, 2005, to October 4, 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen the appellant's previously denied claim of entitlement to service connection for a low back disorder. 

In July 2013, the appellant testified before the undersigned Veterans Law Judge, seated at the RO in Chicago, Illinois. A transcript of the hearing has been associated with the claims file. In May 2014, the Board reopened the appellant's previously denied claim and remanded this case for additional development. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of its May 2014 remand, the Board requested a VA opinion as to whether any diagnosed low back disorder was incurred in or aggravated during a qualifying period of ACDUTRA or is related to any incident of such qualifying service including. The Board requested that the examiner provide a fully reasoned explanation for any opinions rendered.

On VA examination in June 2014, the examiner diagnosed the appellant with intervertebral disc syndrome (IVDS) and degenerative disc disease (DDD), and determined that arthritis was not present. He simply concluded that the appellant's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness and reasoned that there was no evidence of any connection and no clearly documented continuum of care from service to the present.

The June 2014 VA opinion is inadequate. The examiner did not provide a sufficient rationale, and appears not to have considered the appellant's pertinent medical history. On remand, the AOJ should obtain a sufficient VA etiological opinion. 

Accordingly, the case is REMANDED for the following action:

1. Forward the appellant's claims file to the VA examiner who conducted the examination in June 2014, or a suitable substitute. If any examiner determines that another VA examination is required, so schedule the appellant. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the appellant's low back disorder, diagnosed as strain, derangement, IVDS, and DDD, was incurred in or aggravated by her period of ACDUTRA dated from June 4, 2005, to June 25, 2005, or is otherwise related to any aspect of active service.

(i) The examiner should discuss whether the appellant has arthritis, as her January 2006 magnetic resonance imaging (MRI) revealed degenerative changes. 

(ii) The examiner should consider: (1) the appellant's lay statements describing her in-service experience in Germany in June 2005 working on a tank with a sledgehammer and subsequent dizziness and retreat to the barracks without knowledge of what happened; (2) her subsequent July 2005 private treatment wherein she complained of low back pain for two weeks and was diagnosed with strain; (3) her January 2006 complaints of low back pain and magnetic resonance imaging (MRI) revealing degenerative changes; (4) her March 2006 determination that she was unfit for retention due to lumbar spine DDD; and (5) her statements as to continued low back symptoms since June 2005. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. The examiner must discuss the rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the appellant as to any scheduled examination. 

2. Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claim considering any additional evidence added to the record. If any action remains adverse to the appellant, provide the appellant and her representative with a Supplemental Statement of the Case and allow her an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




